Case 3:17-cv-00609-B Documermédday, Béeanbér 10/2618 RaAQEZUDAM Ceatyal |SanGard Time

Subject: Re: Mii's Bridal
: ac. . EXHIBIT
Date: Saturday, December 8, 2018 at 2:46:16 PM Central Standard Time
From: Jason Freeman ; f
To: Smith, Curtis C. (TAX)
cc: Lindsey Boudreaux, Yepuri, Moha P. (TAX)

Attachments: image001.png, image002.png
Curtis,

First of all, | am frankly furious that you have accused someone in my office of “eavesdropping” in your
motion. Your allegation is an outright false representation to the court, unbecoming of the Department of
Justice or our profession. You and Moha are both aware of exactly what happened—we discussed this in
depth, and the manner in which Ms. Ferguson stepped out of the deposition room with Moha and began
talking about 5 feet away from (and directly in front of) my assistant who was sitting at her reception desk in
the front of our office. She made no deliberate attempt to listen or “eavesdrop.” Nor did | ever state this in
writing or orally, as you represented to the court. The conversation was literally held right in front of her, as |
previously informed you and Moha during our discussion on Thursday, and at normal speaking levels—there
was not an opportunity for her to leave the room, or quite frankly, to not hear the short conversation. As you
should know, there is no attorney-client privilege where there is no reasonable expectation of privacy during
the conversation. | have lost all respect at this point, and have frankly never in my entire career seen an
attorney make such an outright false statement to a court.

As a professional courtesy, | will give you the opportunity to fix the false statement.
Regarding Ms. Bonfield’s deposition, yes, | am fine to conduct that as previously scheduled.
Jason

FREEMAN BAYS

Jason B. Freeman, JD, CPA
Managing Member

2595 Dallas Parkway, Suite 420
Frisco, Texas 75034

Direct: 214.984.3410
Toll Free: 855.676.1040
Fax: 214.984.3409

http: //www.FreemanLaw-Pllccom/

The message and information contained in or attached to this communication is privileged, confidential
and intended only for the person or persons named above. If you are not the intended recipient of this
transmission, you are hereby notified that any dissemination, distribution or copying of this
communication to anyone other than the intended recipient or recipients is strictly prohibited. If you
receive this communication in error, do not read it. Please immediately reply to the sender that you have
received this communication in error and then please delete this communication from your computer.
Thank you.

Page 1 of 4
Case 3:17-cv-00609-B Document 41-1 Filed 12/10/18 Page2of4 PagelD 298

From: "Smith, Curtis C. (TAX)" <Curtis.C.Smith@usdoj.gov>

Date: Friday, December 7, 2018 at 9:37 PM

To: Jason Freeman <Jason@freemanlaw-plic.com>

Cc: Lindsey Boudreaux <Iboudreaux@freemanlaw-pllc.com>, "Yepuri, Moha P. (TAX)"
<Moha.P-Yepuri@usdoj.gov>

Subject: RE: Mii's Bridal

Jason,
Let me respond substantively to your email below.

As we previously informed you, we are producing the documents and information provided by the IRS as
quickly as we can on a rolling basis (and we have tried to prioritize getting you the production from the
employees’ computers in the order that you wanted to depose them). If this creates difficulty for you in the
current deposition schedule, or you feel that you may want to take supplemental depositions of witnesses
already deposed, then please let us know and we can discuss revising the deposition schedule and/or
scheduling order.

Specifically, with regard to Ms. Ferguson’s testimony about her cell phone — we did instruct the IRS, including
Ms. Ferguson, to preserve all relevant ESI (including texts). Ms. Ferguson apparently did not recall the
messages on her phone until after you asked about them, or did not recall (or properly interpret) the
instruction to preserve relevant ESI. We have asked Ms. Ferguson to produce them to us. We will review
them for privilege, and if appropriate, turn them over. As we have not seen them, we cannot address your
other questions about them at this time.

Finally, we have addressed your final paragraph (regarding your assistant’s misinterpreted, or misheard,
conversation between Ms. Ferguson and counsel for DOJ) both telephonically and in our motion for
protective order. If you wish to discuss this further, please let me know. If there are any other issues to your
below email that | have not adequately addressed, please let me know.

Otherwise, | wanted to follow up with you on Ms. Bonfield’s deposition on the 12", As {do not believe it is
implicated by the Court’s Order today, | am still fine with it going forward as discussed and | will get you a
Notice of Deposition on Monday. If you are seeking to alter the date, time or location of that deposition in
light of the Court’s Dec. 19 hearing, please let me know.

Regards,

Curtis C. Smith

Trial Attorney, Tax Division

United States Department of Justice
717 N. Harwood, Suite 400

Dallas, Texas 75201

Phone: (214) 880-9734

Fax: (214) 880-9742
Email: Curtis.C.Smith@usdoj.gov

Page 2 of 4
Case 3:17-cv-00609-B Document 41-1 Filed 12/10/18 Page 3of4 PagelD 299

From: Jason Freeman <Jason@freemanlaw-plic.com>

Sent: Thursday, December 06, 2018 4:29 PM

To: Smith, Curtis C. (TAX) <Curtis.C.Smith@tax.USDOJ.gov>
Cc: Lindsey Boudreaux <lboudreaux@freemanlaw-plic.com>
Subject: Mii's Bridal

Curtis,

I've got some concerns about the government’s discovery productions. We just received new documents
(about 1,100 documents) yesterday that contain a substantial amount of information that would have been
needed to conduct a full deposition of Patty Hall and Crystal Ferguson. Were these the documents that the
government had previously lost—or are there still missing/deleted emails and documents? We have not
completed our initial review yet, but | see quite clearly that this seizure went up to National and that they
pulled the plug on the entire perishable goods seizure on March 2, 2015, yet it subsequently went forward. |
don’t believe that’s consistent with Crystal Ferguson’s testimony, but it is also something | would have
wanted to explore in more depth with her and that we were never notified of. There are also references to
missing ICS Histories and filling in ICS Histories after the fact, which appears to confirm the issue | raised
about my suspicions of missing or manufactured ICS History entries.

We also learned in Crystal’s deposition that she had been using her personal, non-government issued phone
to text about the case and that she sent information related to a then-non-public case (Mii’s) to others in the
IRS that were not authorized to receive such information about a taxpayer (i.e., protected information). Does
your office intend to investigate these improprieties? | believe that we have a right to know this. |
understand that DOJ will likely be reluctant to take any steps to initiate a criminal investigation if it would
harm an important government witness, but these appear to be pretty serious violations.

This is also particularly concerning because Crystal testified that she had not taken any steps to safeguard her
text messages, and that she had not ever been asked to produce them. As you know, | have specifically
requested all text messages in our discovery requests. Please update me on this and on what steps are being
taken—and have been taken—to secure such text messages from all relevant persons. | am very concerned
about this — the combination of this information going missing and the internal IRS emails that were
previously considered missing leads me to seriously question whether all of the relevant documents have
been produced.

Finally, | have one other very serious concern. During Ms. Ferguson’s deposition, she stepped out of the
room with her DOJ attorney. They were in the same room as my assistant and did not leave that room, and
Ms. Ferguson intimated to her attorney that she had not told the truth in her deposition. If the government
is aware of any false testimony whatsoever—or testimony that was not fully forthcoming, as is required
under the oath that she took—I believe that it has an obligation to inform me and to take steps to correct
that. Would you please advise on this?

Thanks,

Jason

Page 3 of 4
Case 3:17-cv-00609-B Document 41-1

FREEMAN §6G\YY

Jason B. Freeman, JD, CPA
Managing Member

2595 Dallas Parkway, Suite 420
Frisco, Texas 75034

Direct: 214.984.3410
Toll Free: 855.676.1040
Fax: 214.984.3409

http: /Awww.FreemanLaw-Pllc.com/

Filed 12/10/18 Page 4of4 PagelD 300

The message and information contained in or attached to this communication is privileged, confidential
and intended only for the person or persons named above. If you are not the intended recipient of this
transmission, you are hereby notified that any dissemination, distribution or copying of this
communication to anyone other than the intended recipient or recipients is strictly prohibited. If you
receive this communication in error, do not read it. Please immediately reply to the sender that you have
received this communication in error and then please delete this communication from your computer.

Thank you.

Page 4 of 4
